Title: From Thomas Jefferson to Lafayette, 19 November 1788
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Paris Nov. 19. 1788.

I send you my dear Sir my Observations on the Whale fishery. The translator and printer have been cruelly long about them. I send copies of them to M. de Montmorin, Luzerne, Neckar, and Lambert. You know there was a blank left at the end of the arret shewn us on Sunday night, as to the manner of proving our oil. I suspect Chardon so much, that I shall not be easy without knowing how it is filled up, before it is passed. I attempted to speak to  him on that subject, but he evaded answering me. You will readily perceive that the paper I inclose you should be kept absolutely secret. Adieu. Yours affectionately,

Th: Jefferson

